Order affirmed. This is an appeal from an order of the Probate Court in the matter of the alleged will of Louise Saylor Freeman, late of Newton — made upon the motion of certain next of kin of the deceased —• framing an issue for submission to a jury as to fraud and undue influence of Lee Saylor Rager. Upon consideration of the statements of expected evidence — which need not be recited — in the light of the established principles of law governing the framing of issues and review on appeal after action of the Probate Court on motion for the framing of such issues — which have been frequently stated and need not be restated — including recognition of the element of discretion vested in the probate judge, we conclude that there was no error in the framing of the issue. Cook v. Mosher, 243 Mass. 149, 152-153. Hannon v. Gorman, 296 Mass. 437.